ORDER

PER CURIAM.
This is an appeal from a jury verdict and trial court judgment for defendant in a negligence case. The verdict is supported by substantial evidence, and no error of law appears. Heins Implement Co. v. Missouri Highway & Transp. Comm’n, 859 S.W.2d 681, 692[15, 16] (Mo. banc 1993).
An opinion reciting the detaüed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.
*164We affirm the trial court pursuant to Rule 84.16(b).